Citation Nr: 0718935	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  98-17 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of petroleum product exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
an anxiety disorder, and/or post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In January 2004, the veteran testified at a video 
conference hearing.  Thereafter, the issues identified above 
were Remanded in July 2004.

In a March 2007 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the January 2004 hearing was no longer employed 
by the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  
He was advised that if he did not respond to the letter 
within 30 days, the Board would assume that he did not want 
an additional hearing.  Having received no response from the 
veteran, the Board will proceed with consideration of this 
appeal based on the evidence of record.  In this regard, the 
undersigned has read the hearing transcript.


FINDINGS OF FACT

1.  A skin disorder was not incurred in or aggravated by 
active service, to include as a result of petroleum product 
exposure.

2.  There is no evidence of an acquired psychiatric disorder, 
to include schizophrenia, depression, or an anxiety disorder, 
during service or within one year of separation from service 
and no competent evidence of a nexus between an acquired 
psychiatric disorder the veteran's period of active service.

3.  There is no diagnosis of PTSD which meets the statutory 
and regulatory requirements for service connection for such a 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin disorder, to include as a result of petroleum product 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002; 38 C.F.R. §§ 3.303, 3.307 (2006).

2.  An acquired psychiatric disorder, to include 
schizophrenia, depression, an anxiety disorder, and/or PTSD, 
was not incurred in or aggravated by service and these 
disorders may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
skin disorder, to include as a result of petroleum product 
exposure, and an acquired psychiatric disorder to include 
schizophrenia, depression, an anxiety disorder, and/or PTSD.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that his March 
1969 enlistment examination and February 1970 examination 
prior to discharge are silent with respect to complaints of 
or treatment for a skin disorder.  Specifically, the veteran 
reported no history of skin disease and his skin was 
clinically normal upon evaluation.  However, the veteran's 
service medical records reflect that he complained of 
breaking out in welts on his back and arms in November and 
December 1969.  A report of dermatology examination notes the 
veteran's exposure to gasoline; however, this examination 
report further notes that there is no definite association 
with the veteran's handling of gasoline and his skin 
complaints, which also occurred at night in quarters.  These 
records note that the welts were not pruritic and that the 
veteran had no known allergies.  Impressions of contact 
dermatitis, dermatitis of unknown etiology, and urticaria are 
noted in the November and December 1969 service medical 
records.  No further findings are noted.  

The current findings of skin impairment (diagnosed as 
folliculitis, neurotic excoriations, pruritus and dry skin or 
xerosis, and epidermophytosis) are not indicated within the 
service medical records.  As a result, overall, the Board 
must find that the service medical records provide evidence 
against these claims

VA outpatient treatment records are silent with respect to 
complaints of or treatment for skin impairment.  The skin 
disorders cited in the service medical record is not 
indicated, providing more evidence against this claim.

An April 1995 report of VA general medical examination notes 
a skin rash in the groin area (not on the back and arms as 
noted in service), and a diagnosis of epidermophytosis in the 
groin area.  

Upon VA examination for skin disease in April 2001, the 
veteran reported a history of intermittent itchy rash on his 
arms and trunk since 1970.  Physical examination revealed 
diffuse arrangement of linear excoriations and hyperpigmented 
macules and linear scars on the trunk and arms.  The 
diagnosis was folliculitis and neurotic excoriations.  

A March 2005 report of VA examination notes the veteran's 
history of exposure to jet engine fuel for approximately 12 
hours while trapped under a jet fighter fuselage.  Physical 
examination revealed xerosis or dry skin and areas of 
excoriations.  The diagnosis was pruritus and dry skin or 
xerosis.  The examiner concluded that the veteran's skin 
impairment was probably not related to when he was in the 
service, providing highly probative evidence against this 
claim. 

Upon consideration of the foregoing, the Board finds that the 
veteran's claim for service connection for a skin disorder 
must be denied because the skin disorder for which he was 
treated in service resolved without residual disability and 
any current skin impairment, initially diagnosed 
approximately 25 years later, is not related to such service.  
Specifically, the findings of notation of contact dermatitis, 
dermatitis of unknown etiology, and urticaria which were 
noted in service resolved with no evidence of subsequent 
complaints or treatment and the competent medical evidence is 
silent with respect to skin complaints or findings until 
April 1995, when a diagnosis of epidermatophytosis in the 
groin area, an anatomic location other than that which was 
noted in service, was provided.  Accordingly, the Board finds 
that the service and post service medical records, as a 
whole, provide evidence against this claim as they do not 
indicate that the veteran currently has a skin disorder which 
is etiologically related to a skin disorder in service, to 
include as a result of exposure to petroleum products.  

The VA examination report only provides more evidence against 
a positive finding in this case. 

It was not until April 1995, approximately twenty five years 
following separation from service, that a skin disorder was 
clinically demonstrated after the veteran's November and 
December 1969 in-service treatment for welts.  In this 
regard, it is noted that the United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000). 

Moreover, welts are not currently shown by the competent 
medical evidence and there is no medical evidence indicating 
that the veteran's current skin disorders have any 
association with his military service.  Significantly, a 
March 2005 VA examination report includes the opinion that 
the veteran's pruritus and dry skin or xerosis is probably 
not related to when he was in the service.  The fact that 
none of the veteran's health care providers have associated 
his skin impairment with his service many years ago provides 
only negative evidence against this claim.

With respect to the claim of service connection for an 
acquired psychiatric disorder, it is noted that psychosis may 
be presumed to have been incurred in service if manifested to 
a degree of 10 percent or more within a year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reflect that he was 
seen in psychiatric consultation in January 1970 when he 
admitted to using unauthorized drugs and was diagnosed as a 
psychopathic personality, anti-social type.  Although he 
reported a history of nervous trouble on his February 1970 
Report of Medical History for discharge, he explained that he 
is a nervous type person and his trouble is getting to sleep, 
the examiner noted that there were no complications or 
sequelae, the veteran was found clinically normal upon 
psychiatric evaluation, and the examiner concluded that there 
were no physical or mental defects which would warrant 
action.  

The medical evidence of record reflects that the veteran's 
initial mental health treatment was in December 1992, when he 
was hospitalized for cocaine abuse, depression, and 
personality disorder.  Subsequent treatment records reflect 
that the veteran has require repeat psychiatric admission, 
most recently in July 2004, for family conflict about welfare 
of children and grandchildren superimposed on schizophrenia, 
PTSD, and anti-social personality disorder.  

An April 1995 VA mental disorders examination includes a 
diagnosis of schizophrenia and notes that the veteran 
reported that he had been experiencing mental health 
impairment since 1970, when he was hospitalized while in the 
military stationed in New Mexico.  

In his October 1995 claim for paranoid schizophrenia, the 
veteran stated that, in November 1969, he became aware of 
problems in his mental state while working on the flight line 
as a jet engine mechanic.  

An April 2001 report of VA mental disorders examination notes 
that the veteran has had numerous diagnoses in the 1990s 
related to his psychosis.  The examiner also noted that the 
veteran has been diagnosed with antisocial and psychopathic 
personality disorders which are lifelong and not connected to 
service.  The diagnoses include chronic paranoid 
schizophrenia; substance by history, now controlled; 
antisocial personality disorder by history; and chronic 
paranoid thoughts which are anxiety stimulating and make him 
uncomfortable.  

Upon VA examination for PTSD in March 2005, the veteran 
explained that he problems began when he was a jet mechanic, 
a fuel line broke, and he entered the engine bay to find and 
repair the leak; however, inexplicably, the bay doors closed, 
the engine came to life, the burner ignited, and, for 12 
hours, the veteran was trapped because the bay doors had 
jammed.  He recalled that he was in the hands of the mental 
health people after this incident.  The diagnoses were 
chronic paranoid schizophrenia and personality disorder, 
moderate, mixed.  

The examiner commented that PTSD was evaluated in detail; 
however, the veteran's history did not meet categories "A" 
or "B" and the veteran did not exhibit the symptoms for 
such a diagnosis providing, overall, evidence against this 
claim.

A July 2005 addendum to the March 2005 PTSD examination 
report notes that the veteran's records were reviewed and 
concludes that the veteran's service medical records showed 
only the manifestation of a personality disorder and 
substance abuse which does not relate to a psychosis and 
certainly not to a psychosis that develops 23 years later.  
The examiner noted that the record showed that, in 1993, 
there was a one year history of a psychosis, thus, the 
psychosis began in 1992, fully 21 years after his discharge.  
The examiner concluded that the veteran's psychosis is not 
related to any incident which might have occurred while he 
was in the service.  

Upon consideration of the foregoing, the Board finds that the 
first clinical indication of an acquired psychiatric disorder 
to include schizophrenia, depression, and an anxiety 
disorder, are too remote in time from service to be 
attributed thereto on either a direct or presumptive basis.  
The Board finds that service and post-service medical records 
provide a great deal of evidence against the claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, depression, and an anxiety disorder.

In this regard, it is noted that the veteran's service 
medical records include a diagnosis of psychopathic 
personality, anti-social type, and his VA treatment records 
include a diagnosis of anti social personality disorder, by 
history; however, service connection for a personality 
disorder was previously denied by the Board in the July 2004 
decision and will be not addressed in the present decision. 

With respect to the veteran's history of substance abuse, it 
is noted that drug usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d).  Specifically, an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).  Indications of drug abuse only provides 
evidence against this claim.

With regard to the claim of service connection for PTSD, it 
is noted that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

The veteran has not alleged combat service and the evidence 
of records does not suggest participation in combat.  His DD-
214 shows that his military occupational specialty was an 
airplane mechanic.  Because the record does not demonstrate 
that the veteran engaged in combat with the enemy, his 
alleged in-service stressor must be corroborated.

The veteran's hearing testimony, written communications, and 
statements during VA mental health examinations reflect that 
his claimed stressful incident was being trapped for 12 hours 
in an engine bay when trying to repair a broken fuel line.  
This incident has not been verified.  However, remand for 
verification of this stressful incident is not warranted 
because the veteran's psychiatric symptoms have not been 
diagnosed as PTSD.  

As noted above, although the veteran's service medical 
records reflect that he reported a history of nervous trouble 
upon discharge examination, he was clinically normal upon 
psychiatric evaluation and his nervous trouble was limited to 
falling asleep.  In addition, with the exception of a July 
2004 hospitalization report which includes a diagnosis of 
PTSD, the post service medical evidence is silent with 
respect to findings of or treatment for PTSD.  

Simply stated, based on a review of all evidence, it is the 
finding of the Board that the veteran does not have PTSD.  
Therefore, stressor verification is not required in this 
case. 

The March 2005 report of VA PTSD examination was based on a 
review of the veteran's claims folder and notes the veteran's 
alleged stressful experience but does not include a diagnosis 
of PTSD and notes that the veteran's history and symptoms do 
not support a diagnosis of PTSD.  Such a finding is found to 
have great probative weight and provides profound evidence 
against this claim as it is highly unusual for a VA examiner 
to provide such clear medical evidence against a claim of 
PTSD.  The Board has reviewed this report in detail and finds 
that its findings are entitled to great probative weight. 

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such 
disorder.  Section 4.125(a) of 38 C.F.R. requires that 
diagnoses of mental disorders conform to the fourth edition 
of the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others;" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  DSM-IV, 
Diagnostic Code 309.81.  These criteria are individualized 
(geared to the specific individual's actual experience and 
response).

The Board acknowledges that the July 2004 VA hospitalization 
report includes a diagnosis of PTSD.  However, there is no 
indication that the veteran's healthcare providers during 
this hospitalization had the benefit of actually reviewing 
the claims folder before making this diagnosis.  On the other 
hand, the March 2005 VA examiner specifically reviewed the 
claims file and concluded that the veteran did not have PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

In this case, the Board finds that the most probative medical 
evidence in this case provides strong evidence against a 
finding that the veteran has PTSD. 

Accordingly, the preponderance of the evidence shows that the 
veteran does not have a diagnosis of PTSD in accordance with 
the criteria set forth in 38 C.F.R. § 4.125 and his claim 
must be denied.

To the extent that the veteran himself has claimed that he 
currently has a skin disorder, to include as a result of 
exposure to petroleum products, or an acquired psychiatric 
disorder to include schizophrenia, depression, an anxiety 
disorder, and/or PTSD, which is related to service, as a 
layman he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claims 
for service connection for a skin disorder, to include as a 
result of petroleum product exposure, or an acquired 
psychiatric disorder to include schizophrenia, depression, an 
anxiety disorder, and/or PTSD, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in November 2001, March 
2003, and July 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

It is noted that the notification letters were not provided 
to the veteran prior to the rating decisions which denied the 
veteran's claims.  However, these claims was readjudicated in 
a subsequent statement of the case and supplemental 
statements of the case, which, once again, detailed the 
requirements for substantiating the veteran's claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims.)  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, since the appellant's claims have been denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in the July 2004 letter, prior to the August 2005 
supplemental statement of the case.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, his service 
personnel records, he has been afforded VA examinations in 
connection with his claims, he has submitted lay evidence in 
the form of his written communications and hearing testimony, 
and his claims were remanded by the Board in July 2004.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Therefore, the Board finds that VA has satisfied its duties 
to notify and assist and the appellant is not prejudiced by 
the Board's adjudication of his claims.

ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


